NOTICE OF ALLOWANCE
REASONS FOR ALLOWANCE
US 2013/0208779 by Agrawal et al. is regarded as being the prior art closest to the subject matter of claims 1, 10 and 17. Regarding claim 1, Agrawal discloses a feedforward equalizer (FFE) [e.g. figs. 2A, 3 ,4A], comprising: a set of N FFE taps coupled together in parallel, wherein each FFE tap of the N FFE taps comprises: a unique sample-and-hold (S/H) circuit [e.g. 211-214] configured to generate a unique time-delayed signal; and a unique transconductance stage [see 302 fig. 3] configured to generate a unique transconductance output based on the unique time-delayed signal; and a summer [see the combined signal on OUT/OUTB fig. 3] coupled to an output of the set of N FFE taps. It’s not obvious for skilled person to modify the Agrawal to achieve the limitation of: a filter coupled between the (N-1)th FFE tap and the Nth FFE tap, since there is no reason to implement a filter between sample-and-hold (S/H) circuits coupled in parallel.
Regarding claim 10, Agrawal discloses an apparatus [e.g. figs. 2A, 3 ,4A], comprising: a set of N sample-and-hold (S/H) circuits [e.g. 211-214] coupled together; a set of N transconductance stages [see 302 fig. 3], wherein each transconductance stage is coupled to an output of a unique S/H circuit in the N S/H circuits; and a summer [see the combined signal on OUT/OUTB fig. 3] coupled to outputs of the N transconductance stages. It’s not obvious for skilled person to modify the Agrawal to achieve the limitation of: a set of N sample-and-hold (S/H) circuits coupled together in series coupled together in series; a filter coupled between the (N-1)th S/H circuit and the Nth S/H circuit.
Regarding claim 17, Agrawal discloses a feedforward equalizer (FFE) [e.g. figs. 2A, 3 ,4A], comprising: a first sample and hold (S/H) circuit [e.g. 212 fig. 2A] configured to receive an input signal [input data signal] and a clock signal [e.g. CLK 90] and to output a first retimed signal [e.g. X1]; a first amplifier [see 2nd cell of 302 fig. 3] configured to receive the first retimed signal and to output a first weighted signal [the output of the first amplifier]; a second S/H circuit [e.g. 213 fig. 2A] configured to receive the first retimed signal and the clock signal and to output a second retimed signal; a second amplifier [see 3rd cell of 302 fig. 3] configured to receive the second retimed signal [e.g. X2] and to output a second weighted signal [the output]; a third S/H circuit [see 4th cell of 302 fig. 3] configured to receive the second retimed signal [e.g. X2] configured to receive the clock signal and to output a third retimed signal [e.g. X3]; a third amplifier [see 4th cell of 302 fig. 3] configured to receive the third retimed signal and to output a third weighted signal [the output]; and a summer [see the combined signal on OUT/OUTB fig. 3] configured to combine the first, second, and third weighted signals. . It’s not obvious for skilled person to modify the Agrawal to achieve the limitation of: a filter configured to receive the second retimed signal and to output a filtered signal; and the third S/H circuit configured to receive the filtered signal and the clock signal and to output a third retimed signal.
Claims 1-22 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious a unique transconductance stage configured to generate a unique transconductance output based on the unique time-delayed signal; a filter coupled between the (N-1)th FFE tap and the Nth FFE tap; and a summer coupled to an output of the set of N FFE taps as cited with the rest of the claimed limitations.
Claims 2-9 are allowed based on the dependency from claim 1.
Claim 10 is allowed because the prior art of record does not disclose nor render obvious a set of N sample-and-hold (S/H) circuits coupled together in series; a filter coupled between the (N-1)th S/H circuit and the Nth S/H circuit; a set of N transconductance stages, wherein each transconductance stage is coupled to an output of a unique S/H circuit in the N S/H circuits as cited with the rest of the claimed limitations.
Claims 11-16 are allowed based on the dependency from claim 10.
Claim 17 is allowed because the prior art of record does not disclose nor render obvious signal; a second S/H circuit configured to receive the first retimed signal and the clock signal and to output a second retimed signal; a second amplifier configured to receive the second retimed signal and to output a second weighted signal; a filter configured to receive the second retimed signal and to output a filtered signal; a third S/H circuit configured to receive the filtered signal and the clock signal and to output a third retimed signal as cited with the rest of the claimed limitations.
Claims 18-22 are allowed based on the dependency from claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842